Name: Council Regulation (EEC) No 235/80 of 29 January 1980 of the total or partial suspension of Common Customs Tariff duties on certain agricultural products originating in Turkey (1980)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2. 80 Official Journal of the European Communities No L 27/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 235/80 of 29 January 1980 on the total or partial suspension of Common Customs Tariff duties on certain agricultural products originating in Turkey (1980) HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January until 31 December 1980 the products originating in Turkey listed in Annex A shall be admitted for import into the Community at the customs duties indicated for each of them. 2. For the purposes of application of this Regula ­ tion, 'originating products' shall mean those products which fulfil the conditions laid down in Association Council Decision No 4/72 of 29 December 1972 annexed to Regulation (EEC) No 428/73 (4), as amended by Decision No 1 /75 of 26 May 1975 annexed to Regulation (EEC) No 1431 /75 (5). The methods of administrative cooperation which ensure that the products listed in the Annexes benefit from the total or partial suspension shall be those laid down in Association Council Decision No 5/72 of 29 December 1972 annexed to Regulation (EEC) No 428/73, as last amended by Decision No 1 /78 of 18 July 1978 annexed to Regulation (EEC) No 2152/78 (6). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to Council Regulation (EEC) No 1059/69 of 28 May 1969 laying down the trade arran ­ gements applicable to certain goods resulting from the processing of agricultural products (!), and in parti ­ cular Article 12 thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parlia ­ ment (3), Whereas, under Annex 6 of the Additional Protocol laying down the conditions, procedures and timetables for implementing the transitional phase pursuant to Article 4 of the Agreement establishing an association between the European Economic Community and Turkey, and under Article 1 of the Interim Agreement between the European Economic Community and Turkey consequent on the Accession of new Member States to the Community, the Community must totally or partially suspend the Common Customs Tariff or duties applicable to certain products ; whereas it also appears necessary on a provisional basis to adjust or supplement some of these tariff advantages provided for in the abovementioned Annex 6 ; whereas the Community should with regard to the products originating in Turkey contained in the list annexed to this Regulation, suspend until 31 December 1980 either the fixed component of the charge applicable to the goods coming under Regula ­ tion (EEC) No 1059/69 of the customs duty applicable to the other products, at the levels indicated for each of them, Article 2 When the imports of products benefiting from the arrangements provided for in Article 1 come into the Community in quantities or at prices which cause or threaten to cause serious loss to the Community producers of similar products or directly competitive products, the Common Customs Tariff duties may be partially or wholly reintroduced for the products in question . These measures may also be taken in the event of serious loss or the threat of serious loss limited to a single region of the Community. (4) OJ No L 59, 5. 3 . 1973, p. 73. (') OJ No L 141 , 12. 6. 1969, p. 1 . (2) OJ No C 239, 22. 9. 1979, p. 2. (3) Opinion delivered on 18 January 1980 (not yet published in the Official Journal . (5) OJ No L 142, 4. 6 . 1975, p . 1 . &lt;&gt;) OJ No L 253, 15 . 9 . 1978 , p. 1 . No L 27/2 Official Journal of the European Communities 2. 2 . 80 Article 3 1 . In order to ensure the application of Article 2, the Commission may decide by means of a Regula ­ tion to reintroduce Common Customs Tariff duties for a limited period. 2 . Where the Commission has been requested by a Member State to take action it shall take a decision within a maximum period of 10 working days from receipt of the request and shall inform the Member States of the action taken . 3 . Any Member State may refer the Commission's action to the Council within a period of 10 working days following the day of its notification . The interven ­ tion of the Council shall not have a suspensory effect. The Council shall meet without delay. It may by a qualified majority amend or annul the measure taken . Article 4 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1980 . For the Council The President F. EVANGELISTI 2. 2. 80 Official Journal of the European Communities No L 27/3 ANNEX List of products falling within Chapters 1 to 24 originating in Turkey for which there are grounds for total or partial suspension of the duties of the Common Customs Tariff CCT heading No Description Rate of duty 03.01 Fish, fresh (live or dead), chilled or frozen : B. Saltwater fish : I. Whole, headless or in pieces : ex q) Other:  Aquarium fish Free II. Fillets : b) Frozen : ex 7. Other:  Of sharks and of halibut 10% C. Livers and roes 5% 03.03 Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled, frozen, salted, in brine or dried ; crustaceans, in shell, simply boiled in water: A. Crustaceans: ex V. Other (for example, Norway lobsters)  Peurullus spp 7% B. Molluscs: II. Mussels 7% 04.06 Natural honey 25% 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared: A. Fresh: ex I. From 1 June to 31 October:  Orchids (family Orchidaceae) and Anthurium 15% ex II . From 1 November to 31 May:  Orchids (family Orchidaceae) and Anthurium 15% 07.01 Vegetables, fresh or chilled : ex T. Other:  Okra (Hibiscus esculentus L, or Abelmoschus escu ­ lentus (L.) Moench); Moringa oleifera (Drumsticks) Free  Aubergines, from 1 to 14 January 9%  Other, excluding celery sticks, marrows and pumpkins and parsley, from 1 January to 31 March 9 % No L 27/4 Official Journal of the European Communities 2. 2. 80 CCT heading No Description Rateof duty 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption : ex E. Other vegetables:  Okra (Hibiscus esculentus L. or Abelmoschus escu ­ lentus (L) Moench) Free 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder but not further prepared: ex B. Other:  Mushrooms, excluding cultivated mushrooms 8%  Horse-radish (Cochlearia armoracia) Free 07.06 Manioc, arrowroot, salep, Jerusalem artichokes, sweet pota ­ toes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith: B. Other Free 08.01 Dates, bananas, coconuts, Brazil nuts, cashew nuts, pine ­ apples, avocados, mangoes, guaves and mangosteens, fresh or dried, shelled or not: ex B. Bananas : i  Dried 6 % 08.02 Citrus fruit, fresh or dried : ex E. Other:  Limes and limettes (citrus aurantifolia, var Lumio and var Limetta) 9-6 % 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried, shelled or- not: D. Pistachios Free E. Pecans Free ex G. Other (excluding hazelnuts) Free 08.07 Stone fruit, fresh : I E. Other 7% 08.08 Berries, fresh : I F. Other 6% ex 08.09 Other fruit, fresh : I  Rose-hips fruit Free  Watermelons, from 1 November to 31 March 6-5 %  Other, excluding melons and watermelons 6 % 2. 2. 80 Official Journal of the European Communities No L 27/5 CCT heading No Description Rate of duty 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar: ex B. Bilberries (fruit of the Vaccinium myrtillus) black ­ berries (brambleberries), mulberries and cloudberries 9% ex D. Other:  Quinces 11 %  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 8% 08.11 Fruit p ' :&gt;visionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate con ­ sumption): C. Papaws Free D. Bilberries ( fruit of the Vaccinium myrtillus) 4% ex E. Other:  Quinces 4%  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B and F and 08.09, excluding pineapples, melons and watermelons Free 08.12 Fruit, dried, other than that falling within heading No 08.01 , 08.02, 08.03 , 08.04 or 08.05 : E. Papaws Free ex G. Other:  Tamarind (pods, pulp) Free 08.13 Peel of melons and citrus fruit, fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions Free 09.01 Coffee, whether or not roasted or free of caffeine; coffee husks and skins ; coffee substitutes containing coffee in any proportion : A. Coffee : I. Unroasted : b) Free of caffeine 10% II. Roasted: a) Not free of caffeine 12% b) Free of caffeine 15 % B. Husks and skins 10% C. Coffee substitutes containing coffee in any proportion 15% 13.03 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : B. Pectic substances, pectinates and pectates : ex I. Dry, excluding apple, pear and quinze pectic sub ­ stances 12% ex II. Other, excluding apple, pear and quinze pectic substances 7% No L 27/6 Official Journal of the European Communities 2. 2. 80 CCT heading No Description Rate of duty 15.04 Fats and oils, of fish and marine mammals, whether or not refined : A. Fish-liver oil : I. Of a vitamin A content not exceeding 2 500 inter ­ national units per gram Free 15.07 Fixed vegetable oils, fluid or solid, crude, refined or purified: B. China-wood and oiticica oils; myrtle wax and japan wax Free C. Castor oil : II. Other 6 % D. Other oils : I. For technical or industrial uses other than the manu ­ facture of foodstuffs for human consumption (a): a ) Crude: 1 . Palm oil 2-5 % ex 3 . Other, excluding linseed oil, groundnut oil, sunflower seed oil and colza oil 2-5 % b) Other: ex 2. Other :  Palm kernel and coconut oil 7% II . Other: a ) Palm oil : 1 . Crude 4% 2. Other 12% b) Other : 1 . Solid, in immediate packings of a net capacity of 1 kg or less 18% 2 . Solid, other; fluid : ex aa) Crude:  Palm kernel and coconut oil 7% ex bb) Other:  Palm kernel and coconut oil 13% 15.12 Animal or vegetable oils and fats wholly or partly hydro ­ genated, or solidified or hardened by any other process, whether or not refined, but not further prepared : A. In immediate packings of a net capacity of 1 kg or less 16% B. Other 11 % 15.17 Degras ; residues resulting from the treatment of fatty sub ­ stances or animal or vegetable waxes : B. Residues resulting from the treatment of fatty substances or animal or vegetable waxes: II . Other: a ) Oil foots and dregs; soapstocks Free b ) Other Free (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 2. 2. 80 Official Journal of the European Communities No L 27/7 CCT heading No Description Rateof duty 16.02 Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver 14% B. Other: II. Game or rabbit meat or offal :  Game 9% \  Rabbit 14% III. Other: b) Other: 1 . Containing bovine meat or offal : ex bb ) Other:  Prepared or preserved bovine tongue 17% 2. Other: aa) Ovine meat or offal 18% bb) Other 16% 16.04 Prepared or preserved fish, including caviar and caviar sub ­ stitutes : A. Caviar and caviar substitutes: I. Caviar (sturgeon roe) 12 % II. Other 16% B. Salmonidae 4% ex F. Bonito (Sarda spp.) and mackerel 19% l G. Other: I. Fillets, raw, coated with batter or breadcrumbs, deep frozen 10% II . Other 10% 16.05 Crustaceans and molluscs, prepared or preserved ex B. Other, excluding shrimps of the Crangon spp. type and snails 6% 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose 3 % + vc C. Chocolate and chocolate goods, whether or not filled ; sugar confectionary and substitutes therefor made from sugar substitution products, containing cocoa 10 % + vc with a max. of 27 % + ads ex 19.04 Tapioca and sago, excluding tapioca and sago substitutes obtained from potato or other starches 4 % + vc No L 27/8 Official Journal of the European Communities 2. 2. 80 CCT heading No Description Rate of duty 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : B. Truffles 14% E. Sauerkraut 16% ex H. Other, including mixtures:  Moringa oleifera (Drumsticks) Free 20.03 Fruit preserved by freezing, containing added sugar: ex A. With a sugar content exceeding 13 % by weight:  Fruit falling within heading Nos 08.01, 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 12 % + (L) ex B. Other:  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 12% 20.04 Fruit, fruit-peel and parts of plants, preserved by sugar (drained, glac £ or crystallized): B. Other: ex I. With a sugar content exceeding 13 % by weight:  Fruit falling within heading Nos 08.01, 08.02 D, 08.08 B, E and F and 08.09, excluding pine ­ apples, melons and watermelons 8 % + (L) ex II. Other:  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pine ­ apples, melons and watermelons 8% 20.05 Jams, fruit jellies, marmalades, fruit purle and fruit pastes, being cooked preparations, whether or not containing added sugar: B. Jams and marmalades of citrus fruit: ex I. With a sugar content exceeding 30 % by weight, excluding orange jam and marmalade 19 % + (L) ex II. With a sugar content exceeding 13 % but not exceeding 30 % by weight, excluding orange jam and marmalade 19 % + (L) ex III . Other, excluding orange jam and marmalade 19% C. Other: I. With a sugar content exceeding 30 % by weight: ex b) Other:  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 12 % + (L) 2. 2. 80 Official Journal of the European Communities No L 27/9 CCT heading No Description Rateof duty 20.05 (confd) 20.06 C. ex II . With a sugar content exceeding 13 % but not exceeding 30 % by weight:  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex in. Other:  Fruit falling within heading Nos 08.01, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons Fruit, otherwise prepared or preserved, whether or not con ­ taining added sugar or spirit: B. Other: I. Containing added spirit: a) Ginger b) Pineapples, in immediate packings of a net capa ­ city: 1 . Of more than 1 kg: aa) With a sugar content exceeding 17 % by weight bb) Other 2. Of 1 kg or less: aa) With a sugar consent exceeding 19 % by weight bb) Other c) Grapes: 1 . With a sugar content exceeding 13 % by weight 2. Other d) Peaches, pears and apricots, in immediate packings of a net capacity: 1 . Of more than 1 kg: aa) With a sugar content exceeding 13 % by weight bb) Other 2. Of 1 kg or less : aa) With a sugar content exceeding 15 % by weight bb) Other e) Other fruits: ex 1. With a sugar content exceeding 9 % by weight, excluding cherries ex 2. Other, excluding cherries f) Mixtures of fruit: 1 . With a sugar content exceeding 9 % weight 2. Other II. Not containing added spirit: a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg: 3. Mandarins (including tangerines and 1 sat ­ sumas); Clementines, wilkings and othfer similar citrus hybrids 12 % + (L) 12% 10% 10 % + (L) 10% 10 % + (L) 10% 25 % + (L) 25% 25 % + (L) 25% 25 % + (L) 25% 25 % + (L) 25% 25 % + (L) 25% 19 % + (L) No L 27/ 10 Official Journal of the European Communities 2. 2. 80 CCT heading No Description Rateof duty 20.06 (confd) B. II . a) 4. Grapes ex 8. Other fruits : 18 % + (L)  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 8 % + (L)  Tamarind (pods, pulp) 8 % + (L) 9. Mixtures of fruit : ex aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 12 % + (L) b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 3 . Mandarins (including tangerines and sat ­ sumas); Clementines, wilkings and other similar citrus hybrids 20 % + (L) 4. Grapes 19 % + (L) ex 8. Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 8 % + (L) 9 . Mixtures of fruit : ex aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 12 % + (L) c) Not containing added sugar, in immediate packings of a net capacity: 1 . Of 4-5 kg or more: ex dd) Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 8% ex ee) Mixtures of fruit :  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons, in which no single fruit exceeds 50 % of the total weight of the fruits 12% 2. 2. 80 Official Journal of the European Communities No L 27/ 11 CCT heading No Description I Rateof duty 20.06 (cont'd) , 20.07 B. II . c) 2 . Of less than 4*5 kg: ex bb) Other fruit and mixtures of fruit :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and warermplQns  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons, in which no single fruit exceeds 50 % of the total weight of the fruits Fruit juices ( including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a specific gravity exceeding 1-33 at 15 °C: III . Other : ex a) Of a value exceeding 30 EUA per 100 kg net weight:  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons b) Of a value not exceeding 30 EUA per 100 kg net weight: ex 1 . With an added sugar content exceeding 30 % by weight:  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex 2. Other:  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons B. Of a specific gravity of 1-33 or less at 15 °C: II . Other: a) Of a value exceeding 30 EDA per 100 kg net weight : 3 . Lemon juice or other citrus fruit juices : ex aa) Containing added sugar:  Excluding lemon juice ex bb) Other:  Excluding lemon juice 6. Other fruit and vegetable juices : ex aa ) Containing added sugar:  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices 8% 12% 15%, 15 % + (L) 15 % 13% 13% 10% 17% No L 27/12 Official Journal of the European Communities 2. 2 . 80 CCT heading No Description Rateof duty 20.07 (confd) B. II. a) 6. ex bb) Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 10%  Other, excluding apricot and peach juices 18% 7. Mixtures : ex bb) Other, excluding mixtures containing either separately or together, over 25 % of grape, citrus fruit, pineapple , apple , pear, tomato, apricot or peach juice : 11 . Containing added sugar 17% 22. Other 18% b) Of a value of 30 EUA or less per 100 kg net weight: 4. Other citrus fruit juices: aa) With an added sugar content exceeding 30 % by weight 14 % + (L) bb) With an added sugar content of 30 % or less by weight 14% cc) Not containing added sugar 15% 7. Other fruit and vegetable juices : ex aa) With an added sugar content exceeding 30 % by weight:  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 10 % + (L)  Other, excluding apricot and peach juices 17 % + (L) ex bb) With an added sugar content of 30 % or less by weight:  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 10%  Other, excluding apricot and peach juices 17% ex cc) Not containing added sugar:  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 10%  Other, excluding apricot and peach juices 18% 2. 2. 80 Official Journal of the European Communities No L 27/ 13 CCT heading No Description Rateof duty 20.07 (cont'd) B. II. b) 8 . Mixtures: ex bb) Other, excluding mixtures containing, either separately or together, over 25 % of grape, citrus fruit, pineapple, apple, pear, tomato, apricot or peach juice: 11 . With an added sugar content ex ­ ceeding 30 % by weight 17 % + (L) 22. With an added sugar content of 30 % or less by weight 17% 33. Not containing added sugar 18% 21.07 Food preparations not elsewhere specified or included: A. Cereals in grain or ear form, pre-cooked or otherwise prepared 4 % + vc 23.01 Flours and meals, of meat, offals, fish, crustaceans or mol ­ luscs, unfit for human consumption ; greaves: B. Flours and meals of fish, crustaceans or molluscs Free